Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending. Claims 8-12 are withdrawn and claims 1-7 are examined below.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 12/16/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is written in a manner, i.e. without a transitional phrase, wherein the portion of the claim that is the preamble and the portion of the claim that is the body is unclear. As it is 

Claim Interpretation
Claim 1 is interpreted to be drawn to “an encapsulant”, the following phrases “for a photovoltaic module for preventing potential-induced degradation (PID), the encapsulant being used to seal a solar cell in the photovoltaic module” is interpreted as intended use of the preamble wherein the intended use does not provide structure of the encapsulant, and the phrase “wherein silica gel is dispersed in the encapsulant as a sodium ion adsorbent” is considered the body of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deplace et al. (US 2017/0338360).
Regarding claim 1, Deplace discloses an encapsulant (see paragraph [0006])
wherein silica gel is dispersed in the encapsulant (see paragraph [0006] and [0157]-[0158]). Deplace does not disclose the silica gel functions as a sodium ion adsorbent, but discloses the substantially identical structure.
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
The statements that the encapsulant is for a photovoltaic module for preventing potential-induced degradation (PID), the encapsulant being used to seal a solar cell in the photovoltaic module, is considered intended use within the preamble. As the intended use does not depart structure to the encapsulant, the stated intended use is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Deplace et al. as applied to claim 1 above, and further as follows:
Regarding claim 2, Deplace discloses an encapsulant according to claim 1, wherein the surface area of the silica gel dispersed in the encapsulant, i.e. specific surface area of the Gel, is 250-1000 m2/g (see paragraph [0086], Table 1), which overlaps the specified range of 500 m2/g to 800 m2/g, and is in the amount of the silica gel dispersed in the encapsulant is 0.1 to 5 wt % (see paragraph [0157]), which overlaps the recited range  0.01 to 1 part by weight based on 100 parts by weight of the encapsulant.
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 3, Deplace discloses an encapsulant according to claim 1, wherein the encapsulant is made of EVA (see paragraph [0066]-[0067]).

Claims 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deplace et al. (US 2017/0338360) in view of Moselhi (US 2015/0236638).
Regarding claim 4, Deplace et al. discloses a photovoltaic module for preventing potential-induced degradation (PID) comprising: 
one or more solar cells; 
an encapsulant surrounding the one or more solar cells; 
a protective glass plate positioned on an upper surface of the encapsulant; 

 wherein silica gel is dispersed in the encapsulant (see paragraphs [0006] and [0157]-[0158])..
Deplace does not disclose the silica gel functions as a sodium ion adsorbent, but discloses the substantially identical structure.
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Deplace does not disclose wherein the photovoltaic module comprises a frame.
Moslehi is analogous art to Deplace as Moslehi discloses a laminated solar cell module comprising a front layer, front and back encapsulant, solar cells, and a back sheet (see paragraph [0024]). Moslehi discloses wherein this type of solar module may be either framed or frameless (see paragraph [0024]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the module of Deplace to be framed as the court has held choosing from a finite number of identified, predictable solutions i.e., framed or frameless, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success. See MPEP § 2143.

2/g (see paragraph [0086], Table 1), which overlaps the specified range of 500 m2/g to 800 m2/g, and is in the amount of the silica gel dispersed in the encapsulant is 0.1 to 5 wt % (see paragraph [0157]), which overlaps the recited range  0.01 to 1 part by weight based on 100 parts by weight of the encapsulant.
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 6, Deplace discloses a photovoltaic module according to claim 4, wherein the silica gel is dispersed only in the encapsulant positioned on an upper surface of the solar cell (see paragraphs [0123]-[0125]). Deplace specifically cites three embodiments wherein one of the embodiments is wherein the disclosed encapsulant is the front encapsulant layer only (see paragraph [0123] and [0129]), in contrast to an embodiment wherein the disclosed layer is both the front and back encapsulant layers (see paragraph [0125]), the first embodiment reads on the silica gel is dispersed only in the encapsulant position on an upper surface of the solar cell.
As Deplace discloses choosing from a finite number of identified, predictable solutions i.e., front encapsulant only or front and back encapsulant, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success. See MPEP § 2143.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721